Citation Nr: 1741054	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbago, claimed as a low back disability, to include as secondary to service-connected right anterior tibial fasciotomy.

2. Entitlement to service connection for varicose veins of the right leg, claimed as secondary to service-connected right anterior tibial fasciotomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U. S. Army from January 1982 to December 1988. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for lumbago, claimed as lumbar spine disability, to include as secondary to service-connected right anterior tibial fasciotomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Varicose veins of the right leg are not shown to be caused or aggravated by a service-connected right anterior tibial fasciotomy. 


CONCLUSION OF LAW

Varicose veins of the right leg are not proximately due to or aggravated by a service-connected right anterior tibial fasciotomy. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In March 2010 prior to the April 2010 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for right leg varicose veins as secondary to his service-connected disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's identified VA treatment records and identified private treatment records with the claims file.

The Board notes that neither the Veteran nor his representative identified any current shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was previously before the Board in August 2016. The case was remanded for additional development and to afford the Veteran a supplemental VA examination. VA treatment records from November 2011 through September 2016 have been associated with the claims file. In addition, the Veteran was afforded a supplemental VA opinion in November 2016. As such, the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

The Veteran served in the U.S. Army as an infantryman. The Veteran is currently service-connected for a right anterior tibial fasciotomy and chronic headaches. He contends that his right leg varicose veins are a result of his service-connected right anterior tibial fasciotomy, and the resulting ongoing pressure, swelling, pain and difficulty with circulation. 

Secondary service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310 (a). Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends that his right leg varicose veins are a result of his service-connected right anterior tibial fasciotomy. The Veteran has reported pain, swelling, fatigue and difficulty weight bearing. In addition, the Veteran contends that his varicose veins are caused by poor circulation due to his service-connected fasciotomy. The Veteran is competent to describe his ongoing symptoms and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of right leg varicose veins. See March 2010 VA examination. The Veteran is service-connected for residuals of a right anterior tibial fasciotomy rated at 20 percent disabling. 

The issue raised by the Veteran is whether the Veteran's current right leg varicose veins are related to his service-connected right anterior tibial fasciotomy. The Veteran has consistently reported that his varicose veins are caused by poor circulation due to his service-connected fasciotomy. The Board finds the Veteran's account of his current symptoms is credible. The Veteran is competent to describe his symptoms and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning to the medical evidence, the Veteran was afforded a VA examination in March 2010. The examiner noted right varicose veins with an onset in 2007, edema, skin discoloration and pain were noted with aching, fatigue and heavy feeling after prolonged walking or standing. See March 2010 VA examination. The Veteran reported his varicose veins have worsened recently. The examiner noted that the Veteran has right and left lower leg varicose veins. No vascular trauma or history of vascular neoplasm was noted.  The examiner noted his left leg varicose veins are much worse than his right leg varicose veins. The examiner attributed his bilateral varicose veins to morbid obesity which has been ongoing for greater than 10 years. The examiner found that it was less likely than not that his right leg varicose veins were caused by or a result of his anterior tibial fasciotomy. Id. 

Then, the Veteran was afforded a VA supplemental opinion in November 2016. The examiner found that the Veteran's right leg varicose veins are not aggravated (permanently worsened) by his service-connected right anterior tibial fasciotomy. See November 2016 VA opinion. The examiner noted that the Veteran has bilateral varicose veins and his left leg is much worse than his right. The examiner attributed the Veteran's varicose veins to morbid obesity, which is a common cause of varicose veins. The examiner considered the Veteran's statements that his varicose veins are a result of poor circulation, but found that the most likely cause of his varicose veins is morbid obesity. Id. 

The Board finds these opinions are entitled to probative weight. The examiner's opinions were based on a through medical examination and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination and opinions are of high probative value.

VA and private treatment records have been associated with the claims file. VA treatment records note the Veteran has consistently reported ongoing right leg pain, discomfort and difficulty with prolonged walking as a result of his varicose veins due to his right anterior tibial fasciotomy. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding that entitlement to service connection for right leg varicose veins is warranted on a secondary basis. The Board notes the Veteran's reports of his current symptoms and his belief that his varicose veins have developed as a result of poor circulation caused by his service-connected fasciotomy. The Veteran is competent to relay his symptoms. But he is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that here the medical evidence is more probative than the lay opinions of record. 

The Board finds the VA opinions of record are entitled to significant probative weight. The March 2010 opinion and November 2016 VA supplemental opinion are entitled to significant probative weight and found that the Veteran's right leg varicose veins are not aggravated (permanently worsened) by his service-connected right anterior tibial fasciotomy. The examiner attributed the Veteran's bilateral varicose veins to morbid obesity, which is a common cause of varicose veins. As such service connection is not warranted on a secondary basis. 

As to direct service connection, the Veteran has not alleged that his right leg varicose veins began in-service or are a direct result of an injury in-service and no manifestations are noted in the record. As such the Board will not pursue entitlement to service connection for right leg varicose veins as nothing in the record raises this issue. 

The preponderance of the evidence weighs against the finding that service connection for right leg varicose veins, as secondary to service-connected right anterior tibial fasciotomy is warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for right leg varicose veins, as secondary to service-connected right anterior tibial fasciotomy, is denied.



 
REMAND

The Veteran contends he is entitled to service connection for lumbago to include a lumbar spine disability and as secondary to his service-connected right anterior tibial fasciotomy. The Board finds that additional development is warranted.

If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).The Veteran was afforded a VA examination in March 2010. The examiner reported the Veteran experiences ongoing back tenderness as a result of ongoing shifting of his weight, with pain radiating down his leg. See March 2010 VA examination. The examiner noted a history of fatigue, decreased motion, stiffness, pain and spams. The sensory examination of the spine and upper and lower extremities was normal. Imagining from May 2009 was reviewed noting no degenerative changes, with well-preserved disc spaces. The examiner noted a normal X-ray and normal range of motion. On palpitation the Veteran had minimal tenderness. The examiner found that the Veteran's low back condition was less likely than not caused by or a result of his service-connected right anterior fasciotomy. Id. 

In a November 2016 supplemental opinion the examiner noted that the Veteran's current lumbar spine disability was not aggravated by his service-connected right anterior tibial fasciotomy. See November 2016 VA opinion. The examiner noted a normal X-ray with normal range of motion and mild tenderness. However, November 2011 treatment records note X-rays of the lumbar spine found osteopenia and mild degenerative changes. X-rays noted osteopenia with mild multilevel disc space narrowing, and small anterior osteophytes seen at L3-L4 and L4-L5. See November 22, 2011 VA treatment record. As such, the Board finds the March 2010 and November 2016 VA examination and supplemental opinion are inadequate as they failed to consider the VA imagining noting degenerative changes to the lumbar spine.  As such, the Board finds a remand is warranted for a new VA examination to address the treatment records noting osteopenia and mild degenerative changes and onset of the Veteran's lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's lumbar spine disability. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, all prior opinions provided and examining the Veteran, the examiner should answer the following questions:

a. Identify all lumbar spine disabilities, and date of onset.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability, to include lumbago, is related to active service? 

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability, to include lumbago, is proximately due to, or caused by the Veteran's service-connected right anterior tibial fasciotomy? 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Consideration should be given to the Veteran's contention that his back disability is caused by putting more weight on his left leg in order to relieve pain in his right leg. See February 2010 statement. Further, November 2011 X-rays of the spine noted osteopenia with mild multilevel disc space narrowing, and small anterior osteophytes seen at L3-L4 and L4-L5. See November 22, 2011 VA X-rays 
The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


